OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22066 Cornerstone Progressive Return Fund (Exact name of registrant as specified in charter) 260 Madison Avenue, 8th FloorNew York, New York (Address of principal executive offices) (Zip code) Frank J. Maresca Ultimus Fund Solutions, LLC260 Madison Avenue, 8th FloorNew York, NY 10016 (Name and address of agent for service) Registrant's telephone number, including area code:(646)881-4985 Date of fiscal year end:December 31, 2010 Date of reporting period: March 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) Description No. of Shares Value EQUITY SECURITIES - 98.72% CLOSED-END FUNDS - 90.17% CONVERTIBLE SECURITIES - 4.46% Advent Claymore Convertible Securities & Income Fund $ Calamos Convertible & High Income Fund Nicholas-Applegate Equity & Convertible Income Fund CORE - 22.82% Adams Express Company (The) (a) Blue Chip Value Fund Gabelli Equity Trust, Inc. General American Investors Company, Inc. Liberty All-Star Equity Fund Liberty All-Star Growth Fund Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Source Capital, Inc. Tri-Continental Corporation CORPORATE DEBT FUNDS BBB-RATED - 4.05% AllianceBernstein Income Fund BlackRock Core Bond Trust Blackrock Enhanced Government Fund, Inc. Blackrock Income Opportunity Trust, Inc. Hartford Income Shares Fund, Inc. Montgomery Street Income Securities, Inc. Western Asset Inflation Management Fund, Inc. Western Asset/Claymore Inflation-Linked Opportunities & Income Fund DEVELOPED MARKET - 0.39% Morgan Stanley Asia Pacific Fund, Inc. New Ireland Fund, Inc. (The) Singapore Fund, Inc. (The) EMERGING MARKETS - 4.67% Emerging Markets Telecommunications Fund Mexico Equity And Income Fund, Inc. Morgan Stanley Eastern Europe Fund, Inc. See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) CLOSED-END FUNDS (Continued) Morgan Stanley Frontier Emerging Markets Fund $ Morgan Stanley India Investment Fund, Inc. Templeton Dragon Fund, Inc. Turkish Investment Fund, Inc. (The) GENERAL BOND - 0.02% MFS Intermarket Income Trust I GLOBAL - 0.23% Lazard World Dividend & Income Fund, Inc. GLOBAL INCOME - 0.62% Evergreen International Balanced Income Fund HIGH CURRENT YIELD (LEVERAGED) - 1.86% BlackRock High Income Shares BlackRock High Yield Trust First Trust Strategic High Income Fund First Trust Strategic High Income Fund II First Trust Strategic High Income Fund III Franklin Universal Trust INCOME & PREFERRED STOCK - 9.60% BlackRock Preferred & Corporate Income Strategies Fund, Inc. BlackRock Preferred Opportunity Trust Calamos Strategic Total Return Fund John Hancock Preferred Income Fund John Hancock Preferred Income Fund II LMP Capital & Income Fund, Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Preferred Income Strategies Fund LOAN PARTICIPATION - 0.47% BlackRock Defined Opportunity Credit Trust BlackRock Diversified Income Strategies Fund, Inc. See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) CLOSED-END FUNDS (Continued) OPTION ARBITRAGE/OPTIONS STRATEGIES - 8.38% Dow 30 Enhanced Premium & Income Fund, Inc. $ Dow 30 Premium & Dividend Income Fund, Inc. Enhanced S&P 500 Covered Call Fund, Inc. Nasdaq Premium Income & Growth Fund, Inc. NFJ Dividend, Interest & Premium Strategy Fund Small Cap Premium & Dividend Income Fund, Inc. PACIFIC EX JAPAN - 8.90% Asia Pacific Fund, Inc. (The) China Fund, Inc. (The) Greater China Fund, Inc. (The) JF China Region Fund, Inc. Korea Fund, Inc. (The) Malaysia Fund, Inc. Morgan Stanley China A Share Fund, Inc. Taiwan Fund, Inc. Thai Fund, Inc. (The) REAL ESTATE - 3.61% Cohen & Steers Quality Income Realty Fund, Inc. Cohen & Steers REIT & Preferred Income Fund, Inc. LMP Real Estate Income Fund, Inc. Neuberger Berman Real Estate Securities Income Fund, Inc. RMR Asia Pacific Real Estate Fund SECTOR EQUITY - 10.54% Cohen & Steers Infrastructure Fund, Inc. H&Q Healthcare Investors H&Q Life Sciences Investors John Hancock Bank and Thrift Opportunity Fund Macquarie Global Infrastructure Total Return Fund, Inc. See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) CLOSED-END FUNDS (Continued) Petroleum & Resources Corporation (a) $ U.S. MORTGAGE - 1.96% BlackRock Income Trust, Inc. First Trust/FIDAC Mortgage Income Fund VALUE - 7.59% Claymore Dividend & Income Fund Gabelli Dividend & Income Trust Royce Focus Trust, Inc. TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 0.52% Comcast Corporation - Class A Home Depot, Inc. (The) Time Warner, Inc. Walt Disney Company (The) CONSUMER STAPLES - 1.21% Coca-Cola Company (The) CVS Caremark Corporation H.J. Heinz Company Procter & Gamble Company (The) ENERGY - 1.00% Exxon Mobil Corporation FINANCIALS - 0.94% American Express Company AON Corporation Goldman Sachs Group, Inc. (The) Wells Fargo & Company HEALTH CARE - 1.57% Becton, Dickinson and Company Johnson & Johnson Medtronic, Inc. See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) INDUSTRIALS - 1.11% 3M Company $ Danaher Corporation Emerson Electric Company United Technologies Corporation Waste Management, Inc. INFORMATION TECHNOLOGY - 2.03% AOL, Inc. * Automatic Data Processing, Inc. Cisco Systems, Inc. * Google, Inc. - Class A * Intel Corporation MATERIALS - 0.17% Freeport-McMoRan Copper & Gold, Inc. TOTAL EQUITY SECURITIES(cost -$50,065,436) RIGHTS - 0.2% Greater China Fund, Inc. (The)(Cost - $0) SHORT-TERM INVESTMENT - 1.38% MONEY MARKET FUND - 1.38% JPMorgan U.S. Government Money Market Fund (cost - $786,801) TOTAL INVESTMENTS - 100.12% (cost - $50,852,237) LIABILITIES IN EXCESS OF OTHER ASSETS -(0.12)% ) NET ASSETS - 100.00% $ (a) Affiliated investment.The Fund holds 2.63% and 0.34% (based on net assets) of Adams Express Company and Petroleum & Resources Corporation, respectively.Atrusteeof the Fund also serves as a director to such companies.During the three months ended March 31, 2010 there were no purchases or sales of either of these securities.Adams Express Company and Petroleum & Resources Corporation, earned $7,080 and $400 of income, respectively, during the three months ended March 31, 2010. * Non-income producing security. See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND, INC. NOTES TO SCHEDULES OF INVESTMENTS March 31, 2010 (UNAUDITED) Federal Income Tax Cost: At March 31, 2010 the identified cost for federal income tax purposes, as well as the gross unrealized appreciation from investments for those securities having an excess of value over cost, gross unrealized depreciation from investments for those securities having an excess of cost over value and the net unrealized appreciation from investments were $50,852,237, $7,301,502, $(1,229,890) and $6,071,612 respectively. As required by the Fair Value Measurement and Disclosures Topic of the FASB Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 – quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 – quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 – model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund’s investments carried at value: Valuation Inputs INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 - Quoted Prices $ $
